Citation Nr: 9936039	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  93-15 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for basilar bifurcation 
aneurysm.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1958 to February 1962, in the United States 
Navy Reserves from February 1962 to February 1964, and has 
additional service in the Army National Guard between August 
1984 and November 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim.

This matter was previously before the Board in March 1995, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
March 1995 remand to the extent permitted by the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Accordingly, a new remand is not required in order 
to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran was hospitalized beginning September 2, 1985, 
due to a basilar bifurcation aneurysm.

2.  The veteran was not on active duty for training (ACDUTRA) 
or inactive duty training on September 2, 1985, and no 
competent medical evidence is on file which relates the 
veteran's basilar bifurcation aneurysm to a disease or injury 
that was incurred while he was on ACDUTRA, or an injury that 
occurred while he was on inactive duty training.


CONCLUSION OF LAW

The veteran's claim of entitlement of entitlement to service 
connection for a basilar bifurcation aneurysm is not well 
grounded.  38 U.S.C.A. §§ 101(24),1110, 1131, 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's head, face, neck, and scalp, as 
well as his neurologic condition, was clinically evaluated as 
normal on both his January 1958 enlistment examination, and 
his February 1962 release from active duty examination.  A 
review of the service medical records show no diagnosis of or 
treatment for a basilar bifurcation aneurysm during the 
veteran's period of active duty.

The veteran's claim of entitlement to service connection for 
a basilar bifurcation aneurysm was received by the RO in July 
1990.  At that time the veteran asserted that he had been on 
maneuvers with the National Guard in August 1985 when he 
became ill.  He stated that he did not know what was wrong, 
that he had a headache, was dizzy, and felt poorly.  Four 
days after returning home, he went to the Fountain Valley 
Hospital where he had a hemorrhage and was in a coma for nine 
days.  

Private medical records from the Fountain Valley Hospital 
show that the veteran was hospitalized at the facility from 
September to December 1985.  On September 2, 1985, the 
veteran sought treatment for a severe headache that began one 
day earlier (September 1, 1985).  He described the headache 
as involving the frontal aspect of his head, along with pain 
and stiffness in the neck.  Furthermore, his headache was 
accompanied by nausea and vomiting.  A CT scan of the head 
was subsequently conducted that revealed a subarachnoid 
hemorrhage.  It was opined that this hemorrhage was most 
likely secondary to an aneurysm at the level of the basilar 
artery or its associated branches.  He underwent surgery on 
September 4, 1985.  Final diagnoses from the hospitalization 
include basilar area aneurysm, and massive intraventricular 
subarachnoid hemorrhage.

In response to the veteran's claim, the RO attempted to 
verify all of the veteran's periods of ACDUTRA, including his 
duty status on the pertinent dates in question, without 
success.  The record includes information requests from the 
RO to the National Personal Records Center (NPRC) as well as 
the State of California, Adjutant General.  Information was 
received from the Adjutant General pursuant to this request 
which included the veteran's periods of enlistment in the 
National Guard.  For example, the veteran's NGB Form 23, 
National Guard Retirement Credits Record, lists periods of 
enlistment from August 3, 1984, to August 2, 1985, and from 
August 3, 1985, to August 2, 1986.  This Records also shows 
that the veteran was on active duty, ACDUTRA, or full time 
training duty from June 15 to 29, 1985.  No further periods 
of active duty, ACDUTRA, or full time training duty are 
listed on this document.  Similarly, the veteran's Retirement 
Points History Statement, dated in May 1991, shows that he 
received active duty points for the period from February 1958 
to February 1962, and the period from August 3, 1984, to 
August 2, 1985.  No subsequent active duty points are listed 
on this Statement.

The RO also obtained the veteran's August 1984 enlistment 
examination for the National Guard, as well as his 
contemporaneous Report of Medical History.  On this 
examination, the veteran's head, face, neck, and scalp, as 
well as his neurologic condition, were clinically evaluated 
as normal.  At the time of his enlistment, the veteran 
reported he had never experienced frequent or severe 
headache, nor dizziness or fainting spells.  Also on file is 
a May 1986 medical evaluation concerning the veteran's 
residual disabilities from his September 1985 aneurysm.  
However, nothing in this report relates the veteran's basilar 
bifurcation aneurysm to his military service.

VA medical records are also on file that cover the period 
from January 1988 to August 1990.  Among other things, these 
records note on several occasions that the veteran was 
status-post cerebral aneurysm repair and ventriculoperitoneal 
shunt placement in 1985, which also resulted in left sided 
paralysis.  These records also show that the veteran had a 
right temporal defect due to his 1985 aneurysm, for which he 
underwent surgery in June 1990.  However, nothing in these 
records relates that veteran's basilar bifurcation aneurysm 
to his military service, to include his service with the 
National Guard.

In a March 1992 rating decision, the RO denied service 
connection for basilar bifurcation aneurysm.  The RO found 
that the veteran was not on ACDUTRA with the National Guard 
at the time of his subarachnoid hemorrhage due to basilar 
bifurcation aneurysm.  Therefore, service connection was 
denied.

When the case came before the Board in March 1995, the Board 
noted the RO's efforts to verify the veteran's periods of 
ACDUTRA, including his duty status on the pertinent dates in 
question.  However, the Board also noted that information 
received did not include information regarding the nature of 
the veteran's service in August 1985 or verify the veteran's 
duty status on September 1, 1985, and September 2, 1985.  
Moreover, the Board noted that the record contained none of 
the requested travel orders.  Accordingly, the Board remanded 
the case for the RO to ask the veteran  to provide a detailed 
statement regarding his National Guard service in August 
1985, including the dates of such service, the unit to which 
he was assigned, and the location at which he and his unit 
performed any training.  The veteran was also to provide, to 
the extent possible, details concerning the symptoms which he 
experienced during this service.  The Board noted that the 
veteran should state whether or not he sought medical 
attention while on maneuvers in August 1985 for the symptoms 
he experienced.  Additionally, the RO was to contact the 
appropriate service department custodian of the veteran's 
service records and request information regarding all periods 
of ACDUTRA and/or inactive duty training with the Army 
National Guard.  A specific request was to be made for 
information regarding the veteran's duty status during August 
1985 and on September 1, 1985, and September 2, 1985, and for 
all relevant travel orders.  Further, all service medical 
records created in connection with the veteran's service with 
the National Guard were to be obtained and associated with 
the claims file.  Thereafter, the RO was to readjudicate the 
veteran's claim.

Following the Board's remand, the RO sent development letters 
in January 1996 in accord with the remand directives.  This 
included a letter to the veteran requesting information 
regarding the circumstances of his National Guard service in 
August 1985, the symptoms he experienced at that time, and 
whether or not he sought medical treatment while on maneuvers 
in August 1985 for those symptoms.  No response from the 
veteran to this request appears in the evidence on file.  

In July 1996, the RO received service records concerning the 
veteran's service with the National Guard.  However, many of 
these records were duplicates of those already on file, and 
do not show whether the veteran was on ACDUTRA or inactive 
duty for training in August 1985, or what his status was from 
September 1, 1985, or September 2, 1985.  The new National 
Guard service records added to the file include a May 1989 
statement which requested that the veteran be given a medical 
evaluation for the purpose of medical discharge.  It was 
noted that the veteran had residual physical and mental 
impairment secondary to a ruptured vessel in his brain and 
that he had not been able to perform his assigned duties.  
Nevertheless, nothing in these records relates the veteran's 
basilar bifurcation aneurysm to his military service.

By correspondence dated in May 1996, a Senior Records 
Technician with the National Guard informed the RO that he 
could not ascertain for certain the veteran's status for the 
dates listed.  Therefore, he recommended that the RO make a 
request to United States Army Reserve Personnel Center 
(ARPERCEN), as they might have more complete records.

The RO subsequently made a request for records to ARPERCEN in 
August 1996.  Thereafter, records were received from this 
facility by the RO in February 1997.  However, these records 
were duplicate service medical records from the veteran's 
February 1958 to February 1962 period of active duty, and 
were already on file.

In a December 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a basilar bifurcation aneurysm.  The RO summarized its 
efforts to comply with the Board's remand, and stated that 
the evidence continued to show no evidence of any ACDUTRA 
from August to September 1985, nor evidence of medical 
complaints during that period.

In a statement dated in December "1995," the veteran's 
representative asserted that even though the records did not 
document whether the veteran participated in training in 
August or September 1985, it was noted that a medical 
evaluation was requested for the veteran in May 1989 for the 
purposes of medical discharge.  The representative contended 
if the evaluation was during a period of ACDUTRA, then his 
condition could certainly be service connected.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24). 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As stated above, the Board has found that the RO 
has substantially complied with the directives of the March 
1995 remand.  The RO submitted additional requests for 
records concerning the veteran's service with the National 
Guard.  Also, the RO sent a development letter to the veteran 
requesting the information specified in the March 1995 
remand.  No response to this request for information was ever 
received from the veteran.  The Board acknowledges that it 
was held in Stegall v. West, 11 Vet. App. 268 (1998), that a 
remand by the Board confers on a veteran or other claimant 
the right to VA compliance with the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
the terms of such an order.  However, it has also been held 
that the duty to assist is not exclusively a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
view of the foregoing, the Board is of the opinion that it 
was not intended for the holding of Stegall to apply in cases 
where the veteran has chosen not to cooperate.  Therefore, 
the Board finds that the RO took all reasonable efforts under 
the circumstances to comply with the remand directives, and 
the deficiencies are due to the veteran's failure to 
cooperate.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a basilar 
bifurcation aneurysm is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  Although the veteran has stated that he 
began to experience the symptoms which resulted in his 
diagnosis of a basilar bifurcation aneurysm while performing 
maneuvers with the National Guard, the evidence does not show 
that he was actually diagnosed with this condition while on 
duty with the National Guard.  Since an aneurysm is an 
internal condition, not subject to lay observation, the Board 
finds that competent medical evidence is necessary in order 
to well ground the veteran's claim.  See Grottveit at 93; see 
also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).  To the extent that 
the veteran's comments go to continuity of symptomatology, 
from the time of his National Guard maneuvers to his 
subsequent diagnosis of a basilar bifurcation aneurysm, the 
Board notes that it was held in Voerth v. West, No. 95-904 
(U.S. Vet. App. October 15, 1999) that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  There is no 
competent medical opinion which links the veteran's aneurysm 
to the symptoms he reportedly experienced while performing 
National Guard maneuvers.  See generally Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Therefore, without such a 
competent medical opinion, the Board finds that the veteran's 
claim of service connection for basilar bifurcation aneurysm 
is not well grounded.  See Caluza at 506.

The only evidence to support the veteran's claim are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

With respect to the contentions of the veteran's 
representative, the Board finds that the fact the veteran was 
recommended for a medical evaluation for the purpose of 
medical discharge does not establish that the disability is 
service-connected.  The law does not warrant a grant of 
service connection simply because the veteran has been found 
to have a disability that prevents him from performing his 
military duties unless that disability has been shown to have 
been incurred in or aggravated by his military service.  
Here, the Board has determined that the evidence does not 
show that the veteran's basilar bifurcation aneurysm was 
incurred in or aggravated by his military service.

For the reasons stated above, the Board concludes that the 
veteran's claim of service connection is not well grounded, 
and must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
appellant's claim on the basis of it being not well-grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the veteran has not 
indicated the existence of any pertinent evidence that has 
not already been obtained or requested that would well-ground 
his claim.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.


ORDER

Entitlement to service connection for basilar bifurcation 
aneurysm is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

